Exhibit 10.3
 


GENERAL SECURITY AGREEMENT




In consideration of SILVERBIRCH INC., an Ontario corporation having an office at
Suite 500, 150 Ferrand Drive, Toronto, Ontario M3C 3E5, Canada, (the “Secured
Party”) heretofore or hereafter (1) extending or agreeing to extend any credit
or other financial accommodation to or relying on any guaranty, endorsement or
other assurance of payment of RED MILE ENTERTAINMENT, INC., a corporation
organized under the law of Delaware and having its chief executive office at 223
San Anselmo Avenue, Suite #3, San Anselmo, California 94960, U.S.A., (the
“Debtor”) or (2) agreeing to any direct or indirect extension, renewal,
refinancing or other modification or replacement of or waiving or forbearing
from exercising any right, remedy or power relating to any obligation heretofore
or hereafter arising or accruing as a result of any such credit or other
financial accommodation, and for other valuable consideration, the receipt of
which is acknowledged, the Debtor agrees with the Secured Party as follows:
 
1. DEFINITIONS.  In this Agreement:
 
a. Collateral.  The “Collateral” means collectively all right, title and
interest of the Debtor in and to, wherever located, whether now owned or
hereafter acquired or now existing or hereafter arising or accruing and whether
or not subject to Article 9 of the Uniform Commercial Code or described in any
schedule heretofore or hereafter delivered to the Secured Party by the Debtor,
(i) Accounts (including, but not limited to, Health-Care-Insurance Receivables),
Chattel Paper, Deposit Accounts, Documents, General Intangibles (including, but
not limited to, Intellectual Property, Payment Intangibles, Software, licenses,
franchises and customer information), Goods (including, but not limited to,
Equipment, Farm Products, Fixtures and Inventory), Instruments (including, but
not limited to, Promissory Notes), Investment Property, Letter-of-Credit Rights
(whether or not the related letter of credit is in writing), letters of credit
(whether or not in writing), money and other personal property regardless of
kind or nature (including, but not limited to, agreements, instruments and other
Records not constituting Chattel Paper or a Document, General Intangible or
Instrument, tort claims not constituting a Commercial Tort Claim, contract
rights not constituting an Account or General Intangible, rights to payment of
any money not constituting or evidenced by an Account, Commercial Tort Claim,
Deposit Account, General Intangible, Investment Property, Letter-of-Credit
Right, letter of credit, Chattel Paper or Instrument and insurance policies,
claims and proceeds not constituting a Health-Care-Insurance Receivable or
Proceeds) and (ii) to the extent not referred to in clause (i) of this sentence,
(A) Supporting Obligations and Incidental Property Rights incident to, arising
or accruing pursuant to or otherwise relating to any of the things referred to
in clause (i) of this sentence, whether arising or accruing from any action
taken by the Debtor or the Secured Party or otherwise, (B) Proceeds, other
proceeds and Products of any of the things referred to in clauses (i) and
(ii)(A) of this sentence and (C) Records relating to any of the things referred
to in clauses (i) and (ii)(A) and (B) of this sentence.
 
b. Control.  “Control” means, with respect to any Deposit Account, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Right, control as
described in Article 9 of the Uniform Commercial Code with respect to collateral
of its type.
 
c. Control Agreement.  “Control Agreement” means an agreement, instrument or
other Record heretofore or hereafter entered into among the Debtor, the Secured
Party and a Bank, Securities Intermediary or Commodity Intermediary for the
purpose of giving the Secured Party Control of any Deposit Account or Investment
Property included in the Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
- 2 -
 
 
d. Event of Default.  An “Event of Default” occurs or exists if (i) the Debtor
or any Other Obligor defaults in the payment or other performance when due,
whether by acceleration or otherwise, of any of the Obligations or the payment
or other performance when due of any other obligation (including, but not
limited to, any obligation to pay any money), whether now existing or hereafter
arising or accruing and whether arising or accruing pursuant to this Agreement
or any Control Agreement or otherwise, to the Secured Party or any other Person,
the maturity of any of the Obligations or any such other obligation is
accelerated or there occurs or exists any event or condition that, whether
immediately or after notice, lapse of time or both notice and lapse of time and
whether or not waived by any Person other than the Secured Party, would
constitute a default with respect to or permit the acceleration of the maturity
of any of the Obligations or any such other obligation, (ii) the Debtor or any
Other Obligor is dissolved, ceases to exist, participates or agrees to
participate in any merger, consolidation or other absorption, assigns or
otherwise transfers all or substantially all of his, her or its assets, makes
any bulk sale, sends any notice of any intended bulk sale, dies, becomes
incompetent or insolvent (however evidenced), generally fails to pay his, her or
its debts as they become due, fails to pay, withhold or collect any tax as
required by applicable law, suspends or ceases his, her or its present business
or has entered, served, filed or recorded against him, her or it or any of his,
her or its assets any judgment or order of any court, agency or other
governmental body or any lien other than a Permitted Lien, (iii) the Debtor or
any Other Obligor has any receiver, trustee, custodian or similar Person for
him, her or it or any of his, her or its assets appointed (whether with or
without his, her or its consent), makes any assignment for the benefit of
creditors or commences or has commenced against him, her or it any case or other
proceeding pursuant to any bankruptcy, insolvency or similar statute or any
formal or informal proceeding for the dissolution, liquidation or winding up of
his, her or its affairs or the settlement of claims against him, her or it,
(iv) any representation or warranty made in this Agreement or any Control
Agreement or any other representation or warranty heretofore or hereafter made,
or any financial statement heretofore or hereafter provided, to the Secured
Party by or on behalf of the Debtor or any Other Obligor proves, as of the date
thereof, to have been incorrect or misleading in any material respect or before
the execution and delivery to the Secured Party by the Debtor of this Agreement
there occurred and was not disclosed to the Secured Party any material adverse
change in any information disclosed in any such representation or warranty
heretofore so made or any financial statement heretofore so provided, (v) there
occurs any loss, theft or destruction of or damage to any substantial portion of
the Collateral or any substantial decrease in the value of the Collateral or
(vi) the Secured Party deems itself insecure with respect to the Obligations or
is of the opinion that the Collateral is or may not be sufficient or has
decreased or may decrease in value, whether or not the Secured Party has sought
any Other Collateral from the Debtor or any Other Obligor.
 
e. Intellectual Property.  “Intellectual Property” means, regardless of kind or
nature and wherever in the world existing, used, issued or pending, (i) any
patent or invention disclosed or claimed in any patent, (ii) any copyright,
copyright registration or tangible personal property embodying any copyright,
(iii) any trademark, service mark, trade style or trade dress (including, but
not limited to, any trade, company, fictitious or other business or other name,
logo or other source or business identifier), whether registered in any public
office or not so registered, (iv) any trade secret (including, but not limited
to, any know-how, technology, procedure, product formulation or other product or
manufacturing specification or standard) or other confidential or proprietary
business or technical data or other information, (v) any unpatented invention,
whether or not patentable, (vi) any industrial or other design or design
application or (vii) any registration or recording of, application for, reissue,
renewal, continuation or extension of, goodwill symbolized by, incident to,
associated with or otherwise relating to or Incidental Property Right, Record or
license relating to any of the things referred to in clauses (i) through (vi) of
this sentence.
 
 
 
 

--------------------------------------------------------------------------------

 
- 3 -
 
 
f. Incidental Property Right.  “Incidental Property Right” means, whether
arising or accruing pursuant to applicable law or any agreement, instrument or
other Record or otherwise, (i) any direct or indirect addition to, extension,
renewal, refinancing or other modification or replacement of, increase in or
earnings, profit, interest, dividend or distribution of cash or other property
or other income or payment on account of any property, (ii) any direct or
indirect Proceeds or other proceeds of any replacement, release, surrender,
discharge, exchange, conversion, redemption, assignment or other transfer,
collection or sale, lease or other disposition of any property, whether
voluntary or involuntary or arising or accruing pursuant to any dissolution,
liquidation or merger, consolidation or other absorption or otherwise, or (iii)
any direct or indirect right, privilege, power or claim relating to any property
(including, but not limited to, any right to any of the things referred to in
clauses (i) and (ii) of this sentence, any option or warrant, any right of
subscription, registration, conversion or redemption, any management right or
any right to vote or give any consent, ratification or other approval or
authorization (including, but not limited to, any right to vote or give any
consent, ratification or other approval or authorization for any replacement of
any of the directors, officers and managers of, amendment of any certificate or
articles of incorporation or organization, by-laws, operating or partnership
agreement or other charter, organizational or other governing document of,
dissolution, liquidation or merger, consolidation or other absorption of or
sale, lease or other disposition of all or substantially all of the assets of
any Issuer of any General Intangible or Investment Property)).
 
g. Obligations.  The “Obligations” means collectively, whether now existing or
hereafter arising or accruing and whether or not arising or accrued subsequent
to any commencement of or made, proved, voted or allowed as a claim in any case
or other proceeding pursuant to any bankruptcy, insolvency or similar statute,
all obligations to the Secured Party in any capacity for (i)  the payment of any
money, however evidenced, regardless of kind or nature, whether for the payment
of any principal, interest, fee, charge, cost or expense or otherwise, incurred
for any business, commercial or agricultural purpose or otherwise, created
directly or by any assignment or other transfer, direct or indirect, absolute or
contingent (whether pursuant to any guaranty, endorsement or other assurance of
payment or otherwise), similar or dissimilar or related or unrelated, or (ii)
the performance of any other obligation that have been heretofore or are
hereafter incurred by, in any capacity (including, but not limited to, as a
debtor-in-possession after the commencement of any case or other proceeding
pursuant to any bankruptcy, insolvency or similar statute) and whether alone or
otherwise, the Debtor or any direct or indirect successor of the Debtor or
direct or indirect assignee or other transferee of all or substantially all of
the assets of the Debtor (including, but not limited to, any estate created by
the commencement of any case or other proceeding pursuant to any bankruptcy,
insolvency or similar statute and any receiver, trustee, custodian or similar
Person for the Debtor or any of the assets of the Debtor) (including, but not
limited to, all obligations of the Debtor to the Secured Party pursuant to
Section 8 of this Agreement).
 


h. Other Collateral.  “Other Collateral” means, other than the Collateral,
(i) any collateral, subordination, guaranty, endorsement or other security or
assurance of payment, whether now existing or hereafter arising or accruing,
that now or hereafter secures the payment or other performance of or is
otherwise applicable to any of the Obligations or (ii) any obligation of the
Secured Party, whether pursuant to any Deposit Account or Instrument or
otherwise, that is now or hereafter available for setoff against any of the
Obligations.
 
 
 
 

--------------------------------------------------------------------------------

 
- 4 -
 
i. Other Obligor.  “Other Obligor” means, other than the Debtor, any Person who
or that is now or hereafter liable, whether directly or indirectly or absolutely
or contingently, for the payment or other performance of any of the Obligations.
 
j. Permitted Lien.  “Permitted Lien” means (i) whether now existing or hereafter
arising or accruing, any security interest in or other lien on any of the
Collateral in favor of the Secured Party or (ii) any security interest in or
other lien on any of the Collateral fully and accurately described under the
heading “Permitted Liens” on Exhibit A attached to and made a part of this
Agreement.
 
k. Person.  “Person” means (i) any individual, corporation, partnership, limited
liability company, joint venture, trust, unincorporated association, government,
political subdivision or other taxing authority, (ii) any court, agency or other
governmental body or (iii) any other entity, body, organization or group.
 
l. Security Interest.  “Security Interest” means any security interest or other
lien granted or otherwise created pursuant to the first sentence of Section 2 of
this Agreement.
 
m. Uniform Commercial Code.  “Uniform Commercial Code” means at any time the
Uniform Commercial Code of the State of California as in effect at such time.
 
n. Other Terms.  Each of the following terms has at any time the meaning given
it at such time for purposes of Article 9 of the Uniform Commercial
Code:  (i) Accession, (ii) Account, (iii) Account Debtor, (iv) Bank, (v)
Certificated Security, (vi) Chattel Paper, (vii) Commercial Tort Claim, (viii)
Commodity Account, (ix) Commodity Intermediary, (x) Deposit Account,
(xi) Document, (xii) Electronic Chattel Paper, (xiii) Equipment, (xiv) Farm
Product, (xv) Financing Statement, (xvi) Fixture, (xvii) General Intangible,
(xviii) Goods, (xix) Health-Care-Insurance Receivable, (xx) Instrument, (xxi)
Inventory, (xxii) Investment Property, (xxiii) Issuer, (xxiv) Letter-of-Credit
Right, (xxv) Payment Intangible, (xxvi) Proceeds, (xxvii) Products, (xxviii)
Promissory Note, (xxix) Record, (xxx) Registered Organization, (xxxi) Securities
Account, (xxxii) Securities Intermediary, (xxxiii) Security, (xxxiv) Software,
(xxxv) Supporting Obligation, (xxxvi) Tangible Chattel Paper and (xxxvii)
Uncertificated Security.
 
2. GRANT OF SECURITY INTEREST.  To secure the payment and other performance of
the Obligations, the Debtor grants to the Secured Party a security interest in
and assigns, pledges and hypothecates to the Secured Party the Collateral except
that, with respect to any portion of the Collateral that would be rendered void
or voidable under applicable law by such grant, assignment, pledge and
hypothecation without the consent of a Person other than the Debtor that has not
been or is not obtained, such grant, assignment, pledge and hypothecation shall
not be effective until such consent is obtained.  In addition, the security
interests granted in this Agreement do not apply or extend to: (a) any real
property or interests therein of the Debtor, (b) the last day of any term
created by any lease or agreement therefor now held or hereafter acquired by the
Debtor by the Debtor will stand possessed of the reversion thereby remaining in
the Debtor of any leasehold premises upon trust for the Secured Party to assign
and dispose thereof as the Secured Party or any purchaser of such leasehold
premises directs; and (c) any consumer goods of the Debtor.  Each Security
Interest is a continuing, absolute and unconditional security interest or other
lien.
 
 
 
 

--------------------------------------------------------------------------------

 
- 5 -
 
3. REINSTATEMENT OF OBLIGATIONS.  Each portion of the Obligations heretofore or
hereafter paid or satisfied by any of the Collateral, or any money or Other
Collateral, heretofore or hereafter received, applied or retained by the Secured
Party and later recovered from the Secured Party as a result of any claim
(including, but not limited to, any claim involving any allegation that any
money constituted trust funds or that the receipt, application or retention of
any of the Collateral or any money or Other Collateral or the grant, perfection
or other creation or protection of any security interest in or other lien on any
of the Collateral or any Other Collateral constituted a preference or fraudulent
conveyance or transfer), however asserted and whether now existing or hereafter
arising or accruing, shall be reinstated as part of the Obligations for purposes
of this Agreement as of the date it originally arose or accrued.
 
4. COVENANTS.
 
a. Affirmative Covenants.  The Debtor shall (i) maintain complete and accurate
Records relating to the Collateral, (ii) before the end of any applicable grace
period, pay each tax, assessment, fee and charge imposed by any government,
political subdivision or  other taxing authority upon any of the Collateral, any
manufacture, purchase or other acquisition, ownership, possession, control, use,
operation, advertising or other promotion or sale, lease or other disposition of
any of the Collateral, this Agreement or any agreement, instrument or other
Record evidencing any of the Collateral or any of the Obligations, (iii) obtain
and maintain in full force and effect each authorization, certification,
certificate, approval, permit, consent, franchise and license necessary for any
manufacture, purchase or other acquisition, ownership, possession, control, use,
operation, advertising or other promotion or sale, lease or other disposition of
any of the Collateral, (iv) defend the Collateral against each demand, claim,
counterclaim, setoff and defense asserted by any Person (including, but not
limited to, any Account Debtor, Issuer, Bank,  Securities Intermediary or
Commodity Intermediary) other than the Secured Party, (v) keep all Goods
included in the Collateral insured against each risk to which any of such Goods
may be subject (including, but not limited to, risks covered by all risks
coverage) and maintain insurance against liability on account of any damage to
any Person or property arising out of any manufacture, purchase or other
acquisition, ownership, possession, control, use, operation, advertising or
other promotion or sale, lease or other disposition of any of such Goods, with
all insurance maintained pursuant to this clause (v) to be issued in such
amounts, for such periods, on such terms, with such special endorsements
(including, but not limited to, an endorsement naming the Secured Party as a
mortgagee, lender loss payee or additional insured) and by such companies as are
satisfactory to the Secured Party, and deliver to the Secured Party a copy of
each policy providing any such insurance, (vi) cause all Goods included in the
Collateral to be properly titled and registered to the extent required by
applicable law, cause the interest of the Secured Party to be properly indicated
on any certificate of title relating to any of such Goods and deliver to the
Secured Party each such certificate, (vii) maintain all Goods included in the
Collateral in good condition except for ordinary wear and tear,
(viii) cultivate, store, preserve and care for all Farm Products and Inventory
included in the Collateral in accordance with commonly accepted methods, (ix)
diligently prosecute each application constituting Intellectual Property
included in the Collateral and not abandon such application before exhausting
all reasonable administrative and judicial remedies,
 
 
 
 

--------------------------------------------------------------------------------

 
- 6 -
 
Continued-
 
(x) take each action (including, but not limited to, the filing of any required
application for reissue, renewal, continuation or extension or any required
affidavit, the payment of any required fee and the commencement and prosecution
of any necessary action or other legal proceeding) required to maintain in full
force and effect each registration of or preserve in full force and effect each
right (including, but not limited to, any right as a licensor or licensee) of
the Debtor in any Intellectual Property included in the Collateral, (xi) use
each item of Intellectual Property included in the Collateral with appropriate
notice of registration or application for registration, (xii) maintain the
quality of products and services offered under any Intellectual Property
included in the Collateral, (xiii) upon receiving any certificate or other
evidence of any Intellectual Property included in the Collateral from any public
office, promptly deliver a copy thereof to the Secured Party, (xiv) promptly sue
to stop and recover damages for any infringement, misappropriation or dilution
of any Intellectual Property included in the Collateral, (xv) provide to the
Secured Party a complete and accurate copy of each statement, confirmation,
notice, proxy statement, proxy and other communication relating to any Deposit
Account, General Intangible or Investment Property included in the Collateral
and received by the Debtor from any Person (including, but not limited to, any
Account Debtor, Issuer, Bank, Securities Intermediary or Commodity Intermediary)
obligated with respect to such Deposit Account, General Intangible or Investment
Property, (xvi) take each action (including, but not limited to, increasing the
value of the Collateral and reducing the amount of the Obligations) necessary to
maintain any value of any of the Collateral or ratio of the value of any of the
Collateral to the amount of any of the Obligations required by applicable law or
any contract between the Secured Party and the Debtor or any Other Obligor,
(xvii) promptly notify the Secured Party if any of the Collateral arises out of
any contract with any government, political subdivision or other taxing
authority, (xviii) promptly notify the Secured Party if any of the Collateral
arises out of any contract that gives rise to any requirement under applicable
law that the Debtor receive, hold or apply any money advanced by the Secured
Party with respect to any of the Collateral as a trust fund and receive, hold
and apply such money in accordance with such requirement, (xix) promptly notify
the Secured Party of (A) any Goods included in the Collateral being affixed to
or installed in or on any real property or any Goods not included in the
Collateral, (B) any loss, destruction or theft of or damage to any of the
Collateral, (C) any threat or commencement of any action or other legal
proceeding, any entry of any judgment or order of any court, agency or other
governmental body, or any assertion by any Person (including, but not limited
to, any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) other than the Secured Party of any demand, claim, counterclaim,
setoff or defense, relating to any of the Collateral, (D) any infringement,
misappropriation, dilution or other violation of any right (including, but not
limited to, as a licensor or licensee) of the Debtor in any Intellectual
Property included in the Collateral, (E) any claim by any Person that the use by
the Debtor (including, but not limited to, as a licensee) of any Intellectual
Property that the Debtor uses infringes, misappropriates, dilutes or otherwise
violates any right of such Person in such Intellectual Property, (F) any
abandonment of or adverse claim, determination or development with respect to
the ownership, license or maintenance in full force and effect of any
registration of or the preservation in full force and effect of any right
(including, but not limited to, as a licensor or licensee) of the Debtor in any
Intellectual Property included in the Collateral, (G) any occurrence or
existence of any Event of Default, any event or condition that, after notice,
lapse of time or both notice and lapse of time, would constitute any Event of
Default or any event or condition that has or will or might have any material
adverse effect on (I) any of the Collateral, (II) the Debtor, (III) any Other
Obligor or (IV) the business, operations, assets, affairs or condition
(financial or other) of the Debtor or any Other Obligor, (H) any change in
(I) the location of the residence or chief executive office of the Debtor,
(II) any company, trade, fictitious or other business or other name under which
the Debtor conducts his, her or its business, operations or affairs, (III) the
location of any of the Collateral not in the possession or control of or en
route to or from the Secured Party other than mobile Equipment or the addition
of any new such location or
 
 
 
 

--------------------------------------------------------------------------------

 
- 7 -
 
Continued -
 
(IV) the primary location at which any mobile Equipment included in the
Collateral is kept or the addition of any new such location, (I) the obtaining
of any organizational identification number by the Debtor if he, she or it does
not have one, (J) any removal of any mobile Equipment included in the Collateral
for more than thirty days at a time from the primary location at which such
mobile Equipment is kept and (K) the existence of any Commercial Tort Claim of
the Debtor and (xx) to the extent that any portion of the Collateral would be
rendered void or voidable under applicable law by the grant to the Secured Party
of a security interest therein or the assignment, pledge or hypothecation
thereof to the Secured Party without the consent of a Person other than the
Debtor that has not been or is not obtained, hold such portion of the Collateral
in trust for the Secured Party until such consent is obtained and take each
action (including, but not limited to, obtaining such consent and assigning or
selling or otherwise disposing of such portion of the Collateral) requested by
the Secured Party to assure that such portion of the Collateral inures and is
realized upon for the benefit of the Secured Party.
 
b. Negative Covenants.  Without the prior written consent of the Secured Party,
the Debtor shall not (i) without giving the Secured Party at least 30 days’
prior written notice (other than Section (C)(iv), which will only require 48
hours notice to Secured Party) (A) change his, her or its location for purposes
of Article 9 of the Uniform Commercial Code (including, but not limited to, its
jurisdiction of organization if it is a Registered Organization), (B) change
his, her or its organizational identification number if he, she or it has one,
(C) make any change in his, her or its name, identity or structure or (D)
participate in any merger, consolidation or other absorption, (ii) grant or
otherwise create, permit to exist or agree or otherwise incur any obligation to
grant or otherwise create or permit to exist any security interest in or other
lien on any of the Collateral other than Permitted Liens, (iii) authorize the
filing of or permit to be filed or remain on file in any public office any
Financing Statement, execute or otherwise authenticate any application for any
certificate of title or notice of lien, or permit to exist any certificate of
title, relating to any of the Collateral and naming any Person other than the
Secured Party as a secured party, except for any Financing Statement,
certificate of title or notice of lien heretofore consented to by the Secured
Party in writing or relating solely to any Permitted Lien, (iv) sell, lease or
otherwise dispose of any of the Collateral or any interest or right in any of
the Collateral, except for, until any occurrence or existence of any Event of
Default or any giving by the Secured Party to the Debtor of any notice to the
contrary and provided that no Event of Default occurs thereby or exists
immediately thereafter, in the ordinary course of the business of the Debtor,
(A) any sale, lease or other disposition of any Inventory, Farm Product or
worn-out or obsolete Equipment included in the Collateral, (B) any sale, lease
or other disposition of any Equipment included in the Collateral in connection
with the acquisition by the Debtor of Equipment of equal or greater value that
is not subject to any security interest or other lien other than Permitted
Liens, (C) other than the co-publishing licenses for “Heroes of Europe” and “Sin
City” (for which 48 hours prior written notice will be required), any written
nonexclusive license of any Intellectual Property included in the Collateral
provided that such license is expressly subject and subordinate to each Security
Interest, by its terms will terminate upon enforcement of any Security Interest
and does not materially interfere with the conduct of the business of the Debtor
or (D) any use of any money included in the Collateral, funds in any Deposit
Account included in the Collateral or funds represented by any certificate of
deposit included in the Collateral in partial or complete satisfaction of any
obligation of the Debtor incurred in the ordinary course of the business of the
Debtor, (v) manufacture, use, operate, advertise or otherwise promote, permit
the manufacture, use, operation or advertising or other promotion of or sell,
lease or otherwise dispose of any of the Collateral in any manner that would or
might violate or result in any violation of applicable law (including, but not
limited to, the Fair Labor Standards Act and any environmental or criminal
statute) or any policy providing any insurance on any of the Collateral,
 
 
 
 

--------------------------------------------------------------------------------

 
- 8 -
 
Continued -
 
(vi) change or permit any change in the location of any of the Collateral not in
the possession or control of or en route to or from the Secured Party other than
mobile Equipment, (vii) remove or permit any removal of any mobile Equipment
included in the Collateral for more than thirty days at a time from the primary
location at which such mobile Equipment is kept, (viii) cause or permit any
Goods included in the Collateral to become an Accession to any Goods not
included in the Collateral, (ix) cause or permit any Goods included in the
Collateral to be subject to any negotiable Document, (x) use any Intellectual
Property included in the Collateral for any use for which registration or
application for registration of such Intellectual Property has not been made,
(xi) abandon, permit the abandonment by any licensee of or take, fail to take or
permit any licensee to take or fail to take any action (including, but not
limited to, sufficient use) that would or might result in the invalidation or
abandonment of any Intellectual Property included in the Collateral, (xii)
modify, terminate or attempt or agree or otherwise incur any obligation to
modify or terminate any Control Agreement or any contract with a Securities
Intermediary or Commodity Intermediary under which any Securities Account or
Commodity Account included in the Collateral is established or maintained,
(xiii) give Control of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Right included in the Collateral to any Person
other than the Secured Party, whether by entering into any agreement, instrument
or other Record with a Bank, Securities Intermediary or Commodity Intermediary
for the purpose of giving a Person other than the Secured Party Control of any
Deposit Account or Investment Property included in the Collateral or otherwise,
(xiv) withdraw any money or other property from any Securities Account or
Commodity Account included in the Collateral, (xv) exercise any Incidental
Property Right included in the Collateral, or take any other action, that would
or might impair or otherwise adversely affect the validity, perfection or
priority of any Security Interest or the value of any of the Collateral, cause
any Event of Default or any event or condition that, after notice, lapse of time
or both notice and lapse of time, would constitute any Event of Default, impair
or otherwise adversely affect any right, remedy or power of the Secured Party
pursuant to this Agreement or arising or accruing as a result of this Agreement
or authorize or permit the dissolution, liquidation or sale of any Person
(including, but not limited to, any Account Debtor, Issuer, Bank, Securities
Intermediary or Commodity Intermediary) obligated with respect to any of the
Collateral, (xvi) provide to the Secured Party or permit to be provided to the
Secured Party on his, her or its behalf any certificate, financial statement or
other Record that contains any statement of fact that is incorrect or misleading
in any material respect or omits to state any fact necessary to make any
statement of fact contained therein not incorrect or misleading in any material
respect or (xvii) upon or at any time after any occurrence or existence of any
Event of Default or any giving by the Secured Party to the Debtor of any notice
to the contrary, (A) enforce, extend, renew, refinance or otherwise modify or
replace, request, demand, accept, collect or otherwise realize upon, compromise,
cancel, release, discharge, subordinate, accelerate, give any receipt, release
or discharge relating to, commence, prosecute or settle any action or other
legal proceeding relating to, waive or forbear from exercising any right, remedy
or power relating to or adversely affect any obligation of any Person
(including, but not limited to, any Account Debtor, Issuer, Bank, Securities
Intermediary or Commodity Intermediary) obligated with respect to any of the
Collateral relating to any of the Collateral, (B) agree or otherwise incur any
obligation to do anything described in clause (xvii)(A) of this sentence, (C)
make any trade in any Securities Account or Commodity Account included in the
Collateral or (D) exercise any Incidental Property Right included in the
Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
- 9 -
 
c. Additional Covenants Triggered by Request of Secured Party.  Promptly upon
the request of the Secured Party, the Debtor shall (i) execute or otherwise
authenticate and deliver to the Secured Party each application for any
certificate of title, notice of lien, instrument of assignment, proxy and other
Record, and take each other action (including, but not limited to, making any
endorsement), requested by the Secured Party to perfect, maintain the validity,
perfection or priority of or enforce any Security Interest (including, but not
limited to, (A) giving Control of any Deposit Account, Electronic Chattel Paper,
Investment Property or Letter-of-Credit Right included in the Collateral to the
Secured Party, whether by providing to the Secured Party for execution or other
authentication by the Secured Party a Control Agreement, in form and substance
satisfactory to the Secured Party, that is executed or otherwise authenticated
by the Debtor and any Bank, Securities Intermediary or Commodity Intermediary
establishing or maintaining a Deposit Account included in the Collateral or a
Securities Account or Commodity Account to which any Investment Property
included in the Collateral is credited or otherwise, (B) providing to the
Secured Party an agreement, instrument or other Record, in form and substance
satisfactory to the Secured Party, executed or otherwise authenticated by any
bailee of any portion of the Collateral, acknowledging that such bailee holds
such portion of the Collateral for the benefit of the Secured Party and agreeing
to act with respect to such portion of the Collateral in accordance with the
instructions of the Secured Party without any need for any authorization of the
Debtor and (C) registering with the appropriate public office or offices any
Intellectual Property included in the Collateral), otherwise protect the
interest of the Secured Party in or collect, sell, lease or otherwise dispose of
or otherwise realize upon any of the Collateral, whether under applicable law
(including, but not limited to, the Federal Assignment of Claims Act) or
otherwise, verify any of the Collateral or any insurance on any of the
Collateral or otherwise accomplish any purpose of this Agreement, (ii) execute
or otherwise authenticate and deliver to the Secured Party a security agreement,
in form and substance satisfactory to the Secured Party granting to the Secured
Party a security interest in any Commercial Tort Claim or Intellectual Property
of the Debtor to secure the payment and other performance of the Obligations,
(iii) execute or otherwise authenticate and deliver to the Secured Party a
certificate or other Record updating or confirming the continued completeness
and accuracy of all information contained in any certificate or other Record
submitted by or on behalf of the Debtor to the Secured Party in connection with
this Agreement, (iv) deliver to the Secured Party each Tangible Chattel Paper,
Document, Instrument, Certificated Security and tangible Record included in the
Collateral, together with each endorsement, instrument of assignment and other
Record that the Secured Party requests to accomplish the assignment or other
transfer of such Tangible Chattel Paper, Document, Instrument, Certificated
Security or tangible Record to the Secured Party (with all signatures guaranteed
by such Person and in such manner as are satisfactory to the Secured Party),
and, until such delivery, hold such Tangible Chattel Paper, Document,
Instrument, Certificated Security or tangible Record in trust for the Secured
Party, (v) deliver to any Securities Intermediary designated by the Secured
Party any Certificated Security included in the Collateral, together with each
endorsement, instrument of assignment and other Record that such Securities
Intermediary requests to accomplish the assignment or other transfer of such
Certificated Security to such Securities Intermediary (with all signatures
guaranteed by such Person and in such manner as are satisfactory to such
Securities Intermediary), instruct such Securities Intermediary to hold such
Certificated Security for the account of the Secured Party and, until such
delivery, hold such Certificated Security in trust for the Secured Party,
(vi) cause any Security Interest in any General Intangible or Investment
Property included in the Collateral that is not represented by a Certificated
Security to be registered to or otherwise reflected in the name of the Secured
Party or any Person designated by the Secured Party, (vii) cause a Certificated
Security to be issued to represent any Uncertificated Security included in the
Collateral,
 
 
 
 

--------------------------------------------------------------------------------

 
- 10 -
 
Continued -
 
(viii) cause any Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect to any Deposit Account, General Intangible or Investment Property
included in the Collateral to provide to the Secured Party a complete and
accurate copy of each statement, confirmation, notice, proxy statement, proxy
and other communication relating to such Deposit Account, General Intangible or
Investment Property, (ix) cause each Instrument representing Proceeds or other
proceeds of any of the Collateral to be made payable, at the option of the
Secured Party, to the Secured Party alone or the Secured Party and the Debtor
jointly, (x) provide to the Secured Party all information requested by the
Secured Party and relating to (A) any of the Collateral (including, but not
limited to, information requested by the Secured Party to monitor the market
value of any of the Collateral), (B) any Person (including, but not limited to,
any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) obligated with respect to any of the Collateral, (C) the Debtor,
(D) any Other Obligor or (E) the business, operations, assets, affairs or
condition (financial or other) of the Debtor or any Other Obligor (including,
but not limited to, financial statements prepared in a form satisfactory to the
Secured Party and, if requested by the Secured Party, audited, reviewed or
compiled by an independent certified public accountant satisfactory to the
Secured Party), (xi) enter into each warehousing, lockbox or other custodial
arrangement with respect to any of the Collateral requested by the Secured
Party, (xii) permit each director, officer, employee, accountant, attorney and
other agent of the Secured Party to inspect the Collateral and audit, copy and
extract each Record included in the Collateral, (xiii) provide to the Secured
Party an agreement, instrument or other Record, in form and substance
satisfactory to the Secured Party, (A) executed by each Person having any
interest, whether as an owner, mortgagee, secured party or lessee or otherwise,
in any premises, or any Goods not included in the Collateral, to which is
affixed or in or on which is installed or located any of the Collateral,
(B) disclaiming any interest of such Person in any of the Collateral and
(C) authorizing the Secured Party, upon or at any time after any occurrence or
existence of any Event of Default, to (I) enter upon any premises of such Person
to which is affixed or in or on which is installed or located any of the
Collateral, (II) take possession of and remove from any such premises and any
Goods of such Person not included in the Collateral any of the Collateral
affixed to or installed or located in or on any such premises or Goods and
(III) remain on and use any such premises in completing any work in process
included in the Collateral or storing, preparing for any sale, lease or other
disposition or collecting, selling, leasing or otherwise disposing of or
otherwise realizing upon any of the Collateral, without by doing any of the
things described in clauses (xiii)(C)(I) through (III) of this sentence
incurring any liability to such Person, except for unreasonable damage to any
such premises or Goods directly resulting from doing so, and (xiv) upon or at
any time after any occurrence or existence of any Event of Default, assemble and
make available to the Secured Party at any place designated by the Secured Party
and reasonably convenient to the Secured Party and the Debtor (A) all Goods
included in the Collateral other than Fixtures, growing crops and standing
timber and (B) all Tangible Chattel Paper and tangible Records included in the
Collateral.
 
d. Additional Covenants if Collateral Includes Unregistered Security.  If the
Collateral includes any Security required to be registered pursuant to
applicable law (including, but not limited to, the Securities Act of 1933)
before being permitted to be sold or otherwise disposed of, or offered for sale
or other disposition, by the Secured Party, (i) the Debtor shall not (A) take
any action to permit the issuer of such Security to issue any other Security or
any Incidental Property Right relating to any other Security or (B) sell or
otherwise dispose of or take any other action with respect to any other Security
or any Incidental Property Right relating to any other Security if such sale or
other disposition or other action would be required to be considered in
determining whether any sale or other disposition of such Security would be
permissible without registration pursuant to such law, and
 
 
 
 

--------------------------------------------------------------------------------

 
- 11 -
 
Continued -
 
(ii) promptly upon the request of the Secured Party, the Debtor shall
(A) execute and deliver to the Secured Party or any other Person (including, but
not limited to, the Securities and Exchange Commission) each form, schedule and
other Record (including, but not limited to, any form giving a notice of a
proposed sale of securities pursuant to Rule 144 of the Securities and Exchange
Commission) necessary to permit any sale or other disposition of such Security
without registration pursuant to such law, (B) use his, her or its best efforts
to cause the issuer of such Security to take each action necessary to (I) permit
any sale or other disposition of such Security without registration pursuant to
such law, (II) register such Security pursuant to such law and (III) permit any
public sale or other disposition of such Security in each jurisdiction
determined by the Secured Party and (C) execute and deliver to the Secured Party
each agreement, instrument and other Record requested by the Secured Party to
indemnify each Person who or that is an underwriter of such Security against
each liability, cost and expense (including, but not limited to, if such Person
retains counsel for advice, litigation or any other purpose, reasonable
attorneys’ fees and disbursements) incurred by such Person as a result of such
sale or other disposition.
 
5. POWER OF ATTORNEY; IRREVOCABLE PROXY.  Subject to any confidentiality
restrictions as to third parties, the Debtor irrevocably and unconditionally
appoints the Secured Party as the attorney-in-fact of the Debtor, with full
power of substitution and revocation, to take, in the name and on behalf of the
Debtor or otherwise, each action relating to any of the Collateral that the
Debtor could take (including, but not limited to, (a) receiving and collecting
any mail addressed to the Debtor, directing the place of delivery of any such
mail, opening any such mail and removing from any such mail and retaining any
enclosure evidencing or relating to any of the Collateral, (b) obtaining,
settling and canceling any insurance on any of the Collateral and using any
payment in connection with any such insurance to pay any of the Obligations,
whether due or not due, and (c) taking any action described in Section 4 of this
Agreement), except that, until any notice of intention to do so is given by the
Secured Party to the Debtor upon or at any time after any occurrence or
existence of any Event of Default, the Secured Party may not, as such
attorney-in-fact, except as expressly permitted by this Agreement, exercise or
direct the exercise of any Incidental Property Right relating to any General
Intangible or Investment Property included in the Collateral or sell, lease or
otherwise dispose of any of the Collateral.  The power of attorney given
pursuant to the preceding sentence is coupled with an interest in favor of the
Secured Party and shall not be terminated or otherwise affected by the death,
disability or incompetence of the Debtor. In furtherance of, as the
attorney-in-fact of the Debtor, the Secured Party’s exercise or direction of the
exercise of any Incidental Property Right relating to any General Intangible or
Investment Property included in the Collateral, the Debtor grants to the Secured
Party a proxy, which shall be irrevocable and unlimited in duration, to exercise
such Incidental Property Right.
 
6. CERTAIN RIGHTS, REMEDIES, POWERS AND DUTIES.
 
a. Rights, Remedies and Powers Pursuant to Applicable Law.  With respect to the
Collateral, the Secured Party shall have each applicable right, remedy and power
pursuant to applicable law (including, but not limited to, Article 9 of the
Uniform Commercial Code) or this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
- 12 -
 
b. Additional Rights Without Event of Default.  The Secured Party shall have the
right to (i) file in any public office, without any authorization by the Debtor
other than this Agreement, each Financing Statement relating to any of the
Collateral that the Secured Party desires to file, (ii) direct each Person
issuing any insurance on any of the Collateral to make directly and solely to
the Secured Party each payment in connection with any such insurance,
(iii) verify any of the Collateral in any manner or through any medium, whether
directly with any Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect thereto or otherwise or in the name of the Debtor or otherwise,
(iv) notify each Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect to any of the Collateral of the interest of the Secured Party therein,
direct such Person to make each payment with respect thereto directly and solely
to the Secured Party, take control of all Proceeds and other proceeds thereof
and, at the option of the Secured Party, hold such Proceeds and other proceeds
as part of the Collateral or apply such Proceeds and other proceeds as provided
in Section 6f of this Agreement, (v) deliver any notice of exclusive control
pursuant to any Control Agreement, (vi) exchange any certificate representing
any of the Collateral for a certificate of a larger or smaller denomination and
(vii) cause to be transferred to or registered in the name of the Secured Party
or any nominee, Securities Intermediary, Commodity Intermediary or other agent
of the Secured Party any of the Collateral so that the Secured Party appears as
the sole owner of record thereof, whether such transfer or registration is made
with or without reference to this Agreement or any Security Interest.  Any
Financing Statement referred to in clause (i) of the preceding sentence may, but
shall not be required to, (i) use the term all personal property of the Debtor
or all assets of the Debtor or similar terminology to refer to the collateral
covered thereby and (ii) describe such collateral in any degree of detail.
 
c. Additional Rights Upon or After Event of Default.  Upon or at any time after
any occurrence or existence of any Event of Default, the Secured Party shall
have the right to, for the purpose of preserving or enhancing the value of any
of the Collateral or exercising any right, remedy or power of the Secured Party
pursuant to this Agreement or arising or accruing as a result of this Agreement,
(i) perform each obligation of the Debtor pursuant to this Agreement,
(ii) without any judicial process but without any breach of the peace, (A) enter
upon each premises of the Debtor, (B) store and provide for the guarding and
maintenance in good condition of any of the Collateral located on such premises,
(C) take possession of and remove from each such premises any of the Collateral
and (D) remain on and use each such premises, and use all Equipment and Fixtures
of the Debtor, whether or not included in the Collateral, in completing any work
in process included in the Collateral or storing, preparing for any sale, lease
or other disposition or collecting, selling, leasing or otherwise disposing of
or otherwise realizing upon any of the Collateral, (iii) exercise any Incidental
Property Right included in the Collateral, (iv) declare all right, title and
interest of the Debtor in and to any Intellectual Property included in the
Collateral to be vested in the Secured Party, (v) grant any license, whether
exclusive or nonexclusive, in any Intellectual Property included in the
Collateral to such Person, for such period, on such terms and in such manner as
is determined by the Secured Party and (vi) without the payment of any
compensation of any kind, use each General Intangible (including, but not
limited to, each item of Intellectual Property, license and franchise) of the
Debtor, whether or not included in the Collateral, to the extent of the rights
of the Debtor therein, for the purpose of exercising any right, remedy or power
of the Secured Party pursuant to this Agreement or arising or accruing as a
result of this Agreement, and, to such extent for such purpose, the Debtor
irrevocably grants the Secured Party a nonexclusive license in each such General
Intangible.
 
 
 
 

--------------------------------------------------------------------------------

 
- 13 -
 
 
d. Additional Rights if Collateral Includes Unregistered Security.  If the
Collateral includes any Security required to be registered pursuant to
applicable law (including, but not limited to, the Securities Act of 1933)
before being permitted to be sold or otherwise disposed of, or offered for sale
or other disposition, by the Secured Party and upon or at any time after any
occurrence or existence of any Event of Default the Secured Party opts for any
sale or other disposition of such Security without such registration, (i) the
Secured Party shall not be obligated to delay such sale or other disposition to
permit such registration, and (ii) in order to comply with such law, the Secured
Party shall have the right to restrict the prospective purchasers in such sale
or other disposition (including, but not limited to, restricting such
prospective purchasers to Persons meeting specified requirements as to financial
sophistication or intent to purchase for investment and not with a view to sale
or other disposition), restrict the terms of such sale or other disposition
(including, but not limited to, restricting future sales and other dispositions)
and impose other restrictions on any aspect of such sale or other disposition
(including, but not limited to, the advertising or conduct thereof).
 
e. Standards for Sale or Other Disposition in Commercially Reasonable
Manner.  If upon or at any time after any occurrence or existence of any Event
of Default the Secured Party opts for any sale or other disposition of any
portion of the Collateral, whether or not such portion of the Collateral is of a
specialized nature, (i) no restriction on the prospective purchasers in such
sale or other disposition (including, but not limited to, a restriction of such
prospective purchasers to Persons meeting specified requirements as to financial
sophistication or intent to purchase for investment and not with a view to sale
or other disposition), restriction on the terms of such sale or other
disposition (including, but not limited to, restricting future sales and other
dispositions) or other restriction on any aspect of such sale or other
disposition (including, but not limited to, the advertising or conduct thereof)
imposed by the Secured Party in order to comply with applicable law (including,
but not limited to, the Securities Act of 1933 and any banking statute) shall be
a factor in determining such sale or other disposition to have been made in
other than a commercially reasonable manner, and (ii) without limiting any other
act, omission or other thing that shall not be considered in determining such
sale or other disposition to have been made in other than a commercially
reasonable manner, such sale or other disposition shall not be determined to
have been made in other than a commercially reasonable manner by reason of
(A) the Secured Party having obtained any insurance, credit enhancement or other
protection to insure it against or reduce loss, or to provide it a guaranteed
return, in connection with such sale or other disposition, (B) such sale or
other disposition having been advertised in a medium of general or limited
circulation, (C) such sale or other disposition not being made at the time and
place therefor specified in any notice thereof provided that the adjournment
thereof is announced at such specified time and place or a time and place
announced at any adjournment thereof, (D) such sale or other disposition being a
public or private sale or other disposition (including, but not limited to, a
sale or other disposition using an internet site that provides for the auction
of assets of the type subject to such sale or other disposition or has the
reasonable capability of doing so or that matches buyers and sellers of such
assets), (E) such sale or other disposition being made in one parcel or in more
than one parcel, at one time or at different times, in a wholesale or retail
market, with or without any warranty, with or without any assistance of any
auctioneer, consultant, broker, investment banker or other professional or with
or without contacting any Person in the same business as the Debtor to determine
his, her or its interest in acquiring such portion of the Collateral, (F) the
exercise by the Secured Party, whether by the use of a collection agency or
otherwise, or the failure by the Secured Party to exercise, whether by the use
of a collection agency or otherwise, any collection remedy against any Person
(including, but not limited to, any Account Debtor, Issuer, Bank, Securities
Intermediary or Commodity Intermediary) obligated with respect to such portion
of the Collateral,
 
 
 
 

--------------------------------------------------------------------------------

 
- 14 -
 
Continued -
 
(G) such sale or other disposition involving the sale or other disposition of
such portion of the Collateral either for future delivery or for future payment
without retention by the Secured Party until such future payment and the failure
of such future delivery or such future payment to occur, (H) the failure of the
Secured Party to comply with any contract between the Secured Party and the
Debtor with respect to any aspect of such sale or other disposition (including,
but not limited to, the advertising or conduct thereof), (I) the failure of the
Secured Party to remove any lien or encumbrance on or adverse claim to such
portion of the Collateral, (J) the failure of the Secured Party to incur any
expense deemed significant by the Secured Party to prepare such portion of the
Collateral for such sale or other disposition or, if such portion of the
Collateral is raw material or work in process, to complete such portion of the
Collateral into finished products prior to such sale or other disposition or (K)
the failure of the Secured Party, except to the extent required by applicable
law, to obtain any consent of any Person required for access to such portion of
the Collateral or for such sale or other disposition.
 
f. Application of Proceeds.  Except to the extent held as part of the
Collateral, the Secured Party shall apply all Proceeds and other proceeds
received by the Secured Party from any collection or sale, lease or other
disposition of or other recovery upon or otherwise on account of any of the
Collateral (including, but not limited to, as money payable pursuant to any
insurance on any of the Collateral) first to liabilities, costs and expenses
described in Section 8 of this Agreement and then to the remainder of the
Obligations, whether due or not due, in any order determined by the Secured
Party.
 
7. STANDARDS OF CARE.
 
a. Collateral Transferred to or Registered in Name of Secured Party or Agent of
Secured Party.  The Secured Party shall be deemed to have exercised reasonable
care in the custody or preservation of any of the Collateral that is transferred
to or registered in the name of the Secured Party or any nominee, Securities
Intermediary, Commodity Intermediary or other agent of the Secured Party if
(i) the treatment thereof by the Secured Party or such nominee, Securities
Intermediary, Commodity Intermediary or other agent is substantially equal to
the treatment by the Secured Party of assets of the Secured Party of a similar
nature or (ii) the Secured Party takes any action in the custody or preservation
thereof reasonably specified by the Debtor in a written notice received by the
Secured Party in a reasonable time to evaluate and take such action; provided,
however, that (A) any failure to take such action shall not of itself be deemed
to be a failure to exercise such reasonable care, (B) in no event shall the
Secured Party be obligated to take such action if the Secured Party determines
that doing so would or might have any adverse effect on the value of any of the
Collateral or otherwise be incompatible with any provision or purpose of this
Agreement and (C) in no event shall the Secured Party be obligated to
(I) preserve any right, remedy or power against any prior party obligated
pursuant to any of the Collateral, whether or not in the possession or under the
control of the Secured Party, (II) ascertain or notify the Debtor of any
maturity, call, exchange, conversion, redemption, offer, tender or similar
matter relating to any of the Collateral, whether or not the Secured Party has
knowledge thereof, or (III) provide to the Debtor any statement, confirmation,
notice, proxy statement, proxy or other communication received by the Secured
Party or any nominee, Securities Intermediary, Commodity Intermediary or other
agent of the Secured Party and relating to any of the Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
- 15 -
 
b. Actions and Omissions by Secured Party or Agent of Secured Party.  Neither
the Secured Party nor any director, officer, employee, accountant, attorney or
other agent of the Secured Party shall be liable for any action taken or not
taken, whether in exercising or refraining from exercising any right, remedy or
power pursuant to this Agreement or arising or accruing as a result of this
Agreement or otherwise, with respect to any of the Collateral (including, but
not limited to, any liability for loss of, damage to or decrease in the value of
any of the Collateral) except to the extent caused by his, her or its gross
negligence, bad faith or willful misconduct.
 
8. EXPENSES; INDEMNIFICATION.
 
a. Expenses.  The Debtor shall pay to the Secured Party on demand the reasonable
costs and expenses (including, but not limited to, if the Secured Party retains
counsel for advice, litigation or any other purpose, reasonable attorneys’ fees
and disbursements) heretofore or hereafter incurred by the Secured Party in
(i) searching for, filing or recording or obtaining any information relating to
any Financing Statement, application for any certificate of title, notice of
lien, instrument of assignment or other Record relating to any of the Collateral
or otherwise obtaining any information relating to the Debtor or any of the
Collateral, (ii) negotiating the entry into any Control Agreement relating to
any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right included in the Collateral, (iii) taking any action
pursuant to this Agreement or in connection with the custody or preservation of
any of the Collateral or (iv) endeavoring to (A) enforce any obligation of the
Debtor pursuant to this Agreement or preserve or exercise any right, remedy or
power of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement or (B) preserve or exercise any right, remedy or
power relating to, take possession of, remove from any premises, store, prepare
for any sale, lease or other disposition or collect, sell, lease or otherwise
dispose of or otherwise realize upon any of the Collateral.  After such demand
for the payment of any cost or expense incurred by the Secured Party in
performing any obligation of the Debtor pursuant to this Agreement, the Debtor
shall pay interest at an annual rate equal to the lesser of 25% or the highest
rate permitted by applicable law on the portion of such cost or expense
remaining unpaid.
 
b. Indemnification.  The Debtor shall indemnify the Secured Party and each
director, officer, employee, accountant, attorney and other agent of the Secured
Party on demand, without any limitation as to amount, against each liability,
cost and expense (including, but not limited to, if the Secured Party or such
director, officer, employee, accountant, attorney or other agent retains counsel
for advice, litigation or any other purpose, reasonable attorneys’ fees and
disbursements) heretofore or hereafter imposed on, incurred by or asserted
against the Secured Party or such director, officer, employee, accountant,
attorney or other agent as a result of any claim (including, but not limited to,
any claim involving any allegation of any violation of applicable law
(including, but not limited to, any environmental or criminal statute)), however
asserted and whether now existing or hereafter arising or accruing, arising out
of any manufacture, purchase or other acquisition, ownership, possession,
control, use, operation, advertising or other promotion or sale, lease or other
disposition of any of the Collateral except to the extent caused by the gross
negligence, bad faith or willful misconduct of the Secured Party or such
director, officer, employee, accountant, attorney or other agent.
 
 
 
 

--------------------------------------------------------------------------------

 
- 16 -
 
 
9. TERMINATION.  This Agreement shall remain in full force and effect until and
shall terminate only upon (a) the actual receipt by an officer of the Secured
Party at the chief executive office of the Secured Party of a written notice of
(i) the termination of this Agreement by the Debtor, (ii) if the Debtor is an
individual, the death of the Debtor or the judicial declaration of the Debtor’s
incompetence or (iii) if the Debtor is not an individual, the dissolution or
cessation of existence of the Debtor, (b) the expiration of a reasonable period
of time for the Secured Party to act upon such written notice and (c) the final
and indefeasible payment or other performance in full of (i) each portion of the
Obligations (A) arising or accrued before such receipt of such written notice
and the expiration of such period of time, (B) thereafter arising or accruing as
a result of any credit or other financial accommodation theretofore committed or
otherwise agreed to by the Secured Party or (C) thereafter arising or accruing
as a result of any of the Obligations described in clause (c)(i)(A) or (B) of
this sentence (including, but not limited to, (I) all interest, fees, charges,
costs and expenses thereafter arising or accruing with respect to any of the
Obligations described in such clause (c)(i)(A) or (B) and (II) all of the
Obligations thereafter arising or accruing as a result of any direct or indirect
extension, renewal, refinancing or other modification or replacement of any of
the Obligations described in such clause (c)(i)(A) or (B)) and (ii) each
liability, cost and expense that the Debtor is obligated to pay pursuant to
Section 8 of this Agreement, whether theretofore or thereafter arising or
accruing.
 
10. WAIVER IF COLLATERAL INCLUDES UNREGISTERED SECURITY.  If the Collateral
includes any Security that is required to be registered pursuant to applicable
law (including, but not limited to, the Securities Act of 1933) before being
permitted to be sold or otherwise disposed of, or offered for sale or other
disposition, by the Secured Party or that otherwise might be subject to any
restriction that might affect any attempt by the Secured Party to sell or
otherwise dispose of such Security, (i) the Secured Party shall not have any
duty to attempt to obtain a fair price for such Security in any sale or other
disposition of such Security even though the Obligations may be paid in full
through realization of a lesser price for such Security, and (ii) the Debtor
knowingly, voluntarily, intentionally and irrevocably waives, without any
notice, each right to hold the Secured Party responsible for selling or
otherwise disposing of such Security at an inadequate price even if the Secured
Party accepts the first offer received for or does not approach more than one
possible purchaser of such Security.
 
11. OBLIGATIONS IMMEDIATELY DUE.  Upon or at any time after any occurrence or
existence of any Event of Default other than, with respect to the Debtor, any
Event of Default described in clause (iii) of Section 1d of this Agreement, all
of the Obligations remaining unpaid shall, in the sole discretion of the Secured
Party and without any notice, demand, presentment or protest of any kind (each
of which is knowingly, voluntarily, intentionally and irrevocably waived by the
Debtor) become immediately due from the Debtor, notwithstanding any agreement to
the contrary.  Upon any occurrence or existence of, with respect to the Debtor,
any Event of Default described in such clause (iii), all of the Obligations
remaining unpaid shall automatically, without any notice, demand, presentment or
protest of any kind (each of which is knowingly, voluntarily, intentionally and
irrevocably waived by the Debtor), become immediately due from the Debtor,
notwithstanding any agreement to the contrary.  Nothing in this Section 11 shall
render any of the Obligations payable on demand payable otherwise than on
demand.
 
 
 
 

--------------------------------------------------------------------------------

 
- 17 -
 
12. TERMINATION OF OBLIGATION TO LEND. Upon any occurrence or existence of any
Event of Default, any obligation of the Secured Party to extend any credit or
other financial accommodation to the Debtor shall terminate, notwithstanding any
commitment or other agreement to the contrary.
 
13. REPRESENTATIONS AND WARRANTIES. The Debtor represents and warrants to the
Secured Party as follows:
 
a. Debtor Information.  The exact legal name of the Debtor, the residence of the
Debtor if the Debtor is an individual and the jurisdiction of organization and
chief executive office of the Debtor if the Debtor is not an individual are as
indicated at the beginning of this Agreement.
 
b. Authority.  The execution, delivery to the Secured Party and performance of
this Agreement, the execution or other authentication, delivery to the Secured
Party and performance of each Control Agreement, and the grant or other creation
of each Security Interest, by the Debtor (i) do not and will not violate
applicable law, any judgment or order of any court, agency or other governmental
body by which the Debtor is bound or, if the Debtor is not an individual, any
certificate or articles of incorporation, formation or organization, by-laws,
limited liability company, operating or partnership agreement or other charter,
organizational or other governing document of the Debtor or any resolution or
other action of record of any shareholders, members, directors or managers of
the Debtor, (ii) do not and will not violate or constitute any default under any
agreement, instrument or other Record by which the Debtor is bound, (iii) if the
Debtor is not an individual, are and will be in furtherance of the purposes and
within the power and authority of the Debtor and (iv) do not and will not
require any authorization of, notice to or other act by or relating to any
Person (including, but not limited to, if the Debtor is not an individual, any
shareholder, member, director or manager of the Debtor) that has not been duly
obtained, given or done and is not in full force and effect.
 
c. Enforceability.  This Agreement is, and each Control Agreement is or, if not
now existing, will be enforceable in accordance with its terms against the
Debtor.
 
d. Certificate or Other Record.  All information contained in any certificate or
other Record submitted by or on behalf of the Debtor to the Secured Party in
connection with this Agreement is complete and accurate.
 
e. Rights with Respect to Collateral.  Except as heretofore disclosed by the
Debtor to the Secured Party in writing, there exists (i) other than those
security interests and liens subject to the Subordination Agreement between
Secured Party and  TigerPaw Capital Corp. entered into on or about the date of
this Agreement, no security interest in or other lien on any of the Collateral
other than Permitted Liens, (ii) no presently effective Financing Statement or
certificate of title, and no pending application for any certificate of title or
notice of lien, relating to any of the Collateral and naming any Person other
than the Secured Party as a secured party other than those relating solely to
Permitted Liens, (iii) other than the MTV Merchandising Licensing Agreement, no
contractual or other restriction on the grant or other creation of any security
interest in or assignment, pledge or hypothecation of any of the Collateral,
(iv) no demand, claim, counterclaim, setoff or defense, no action or other legal
proceeding, and no outstanding judgment or order of any court, agency or other
governmental body, relating to any of the Collateral and (v) no Control
Agreement (A) that relates to any Deposit Account, Electronic Chattel Paper,
Investment Property or Letter-of-Credit Right included in the Collateral and (B)
to which the Secured Party is not a party.
 
 
 
 

--------------------------------------------------------------------------------

 
- 18 -
 
f. Actions with Respect to Collateral.  Except as heretofore disclosed by the
Debtor to the Secured Party in writing, the Debtor has not (i) sold, leased or
otherwise disposed of any of the Collateral or any interest or right in any of
the Collateral, (ii) extended, renewed, refinanced or otherwise modified or
replaced, compromised, canceled, discharged, subordinated, accelerated, waived,
forborne from exercising any right, remedy or power relating to or adversely
affected any obligation of any Person (including, but not limited to, any
Account Debtor, Issuer, Bank, Securities Intermediary or Commodity Intermediary)
relating to any of the Collateral or (iii) manufactured, used, operated,
advertised or otherwise promoted, permitted the manufacture, use, operation or
advertising or other promotion of or sold, leased or otherwise disposed of any
of the Collateral in any manner that violated or resulted in any violation of
applicable law (including, but not limited to, the Fair Labor Standards Act or
any environmental or criminal statute) or any policy providing any insurance on
any of the Collateral.
 
g. Accounts, Chattel Paper, Deposit Accounts, Documents, General Intangibles,
Instruments, Investment Property, Letter- of-Credit Rights and Letters of
Credit.  Each Account, Chattel Paper, Deposit Account, Document, General
Intangible, Instrument, item of Investment Property, Letter-of Credit Right and
letter of credit included in the Collateral is or, if not now existing, will be
genuine, in all respects what it purports to be and enforceable in accordance
with its terms against each Person (including, but not limited to, any Account
Debtor, Issuer, Bank,  Securities Intermediary or Commodity Intermediary)
obligated with respect thereto, subject to no demand, claim, counterclaim,
setoff or defense.
 
h. Intellectual Property.  The Debtor (i) duly owns or is duly licensed to use
and is not prohibited from using any Intellectual Property that the Debtor uses
and (ii) other than a potential dispute with MTV Games regarding the “Jack Ass”
Merchandising Agreement, is not aware of any claim by any Person that (A) the
use by the Debtor (including, but not limited to, as a licensee) of any
Intellectual Property that the Debtor uses infringes, misappropriates, dilutes
or otherwise violates any right of such Person in such Intellectual Property or
(B) any registration of any copyright (including, but not limited to, any right
as a licensor or licensee) of any such Intellectual Property is other than in
full force and effect.  Each registration of and each right (including, but not
limited to, any right as a licensor or licensee) of the Debtor in any
Intellectual Property included in the Collateral is in full force and effect.
 
i. Rights with Respect to Locations of Collateral.  The Debtor has and will have
the right to (i) keep all of the Collateral now or hereafter located at any
location at such location and (ii) plant and grow crops and timber on and
harvest and remove crops and timber from any real property on which any growing
crop or standing timber now or hereafter included in the Collateral is located.
 
j. Locations of Standing Timber.  All real property on which any standing timber
included in the Collateral is located is fully and accurately described under
the heading “Location of Standing Timber” in Exhibit A attached to and made a
part of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
- 19 -
 
k. Incorrect or Misleading Information.  The Debtor has not provided to the
Secured Party or permitted to be provided to the Secured Party on his, her or
its behalf any certificate, financial statement or other Record that contains
any statement of fact that is incorrect or misleading in any material respect or
omits to state any fact necessary to make any statement of fact contained
therein not incorrect or misleading in any material respect.
 
14. CERTAIN CONSENTS AND WAIVERS.
 
a. Consents.  Except to the extent expressly provided in this Agreement, this
Agreement shall not be modified or terminated, no Security Interest, no
obligation of the Debtor pursuant to this Agreement and no right, remedy or
power of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement shall be impaired or otherwise adversely affected,
and no such right, remedy or power shall be waived, by, and the Debtor shall not
assert any defense based upon, any act, omission or other thing, whether
heretofore occurred or hereafter occurring.  The Debtor knowingly, voluntarily,
intentionally and irrevocably consents, without any notice, to each act,
omission and other thing, whether heretofore occurred or hereafter occurring,
that would or might, but for such consent, modify or terminate this Agreement,
impair or otherwise adversely affect any Security Interest or any such
obligation, right, remedy or power or operate as a waiver of any such right,
remedy or power.  Without limiting the generality of the preceding two
sentences, this Agreement shall not be modified or terminated by, no Security
Interest and no such obligation, right, remedy or power shall be impaired or
otherwise adversely affected by, no such right, remedy or power shall be waived
by, the Debtor shall not assert any defense based upon, and such consent shall
apply to, whether heretofore occurred or hereafter occurring, (i) any direct or
indirect extension, renewal, refinancing or other modification or replacement
of, or any assignment or other transfer, compromise, cancellation, release,
discharge, invalidity, impairment, unenforceability, repudiation, revocation or
change in any term or condition of, defense or effect of any statute of
limitations with respect to or grant of any participation in, any of the
Obligations or any other obligation of the Debtor or any Other Obligor or other
Person, (ii) any acceptance of any Other Obligor, (iii) any taking, increase or
decrease in value, impairment, unenforceability, repudiation, revocation or
release of, collection or sale, lease or other disposition of or other
realization upon or failure or delaying to call for, take any property as, hold,
preserve, protect, insure or collect, sell, lease or otherwise dispose of or
otherwise realize upon any of the Collateral or any Other Collateral, (iv) any
failure or delaying to perfect, keep perfected or maintain the priority of any
security interest in or other lien on any of the Collateral or any Other
Collateral, (v) any exercise or waiver of, failure or delaying to exercise,
forbearance from exercising or failure to give any notice prior to exercising
any right, remedy or power of the Secured Party or any other Person, whether
relating to any of the Obligations, any of the Collateral or any Other
Collateral, against the Debtor or any Other Obligor or other Person or
otherwise, (vi) any incapacity, death or disability of or case or other
proceeding pursuant to any bankruptcy, insolvency or similar statute with
respect to the Debtor or any Other Obligor or other Person or any election, loan
or other extension of credit or taking of any collateral, subordination,
guaranty, endorsement or other security or assurance of payment in any such case
or other legal proceeding (including, but not limited to, pursuant to 11 U.S.C.
§1111(b) or 364), (vii) any failure of the Secured Party or any other Person to
make, prove or vote any claim relating to any of the Obligations, any of the
Collateral or any Other Collateral, or any failure of any such claim to be
allowed, in any case or other proceeding pursuant to any bankruptcy, insolvency
or similar statute, (viii) the Obligations being at any time or from time to
time paid in full or reduced and then increased or exceeding any amount,
 
 
 
 

--------------------------------------------------------------------------------

 
- 20 -
 
Continued -
 
(ix) any refusal or other failure of the Secured Party or any other Person to
grant any or any additional credit or other financial accommodation to the
Debtor or any Other Obligor or other Person or provide to the Debtor any or
complete and accurate information relating to any Other Obligor or other Person
or the business, operations, assets, affairs or condition (financial or other)
of any Other Obligor or other Person, regardless of whether such information
relates to any fact that increases the scope of the risk undertaken by the
Debtor pursuant to this Agreement or is unknown to the Debtor, (x) any notice to
the Secured Party or any other Person from any Other Obligor or other Person not
to grant any or any additional credit or other financial accommodation to the
Debtor or to take or not to take any other action, (xi) the acceptance by the
Secured Party or any other Person of any agreement, instrument or other Record
intended by the Debtor or any Other Obligor or other Person but not by the
Secured Party to create an accord and satisfaction with respect to any of the
Obligations or any other obligation of the Debtor or any Other Obligor or other
Person, (xii) any action taken or not taken by the Secured Party or any other
Person that increases the scope of the risk undertaken by the Debtor pursuant to
this Agreement (including, but not limited to, any negligent servicing of any
credit or other financial accommodation to the Debtor), (xiii) the manner or
order of any collection or sale, lease or other disposition of or other
realization upon any of the Collateral or any Other Collateral, (xiv) the manner
or order of application of any money applied in payment of any of the
Obligations, (xv) any change in the ownership, membership, location, business,
name, identity or structure of the Debtor or any Other Obligor or other Person
or (xvi) the execution and delivery to the Secured Party by any Other Obligor or
other Person of any agreement, instrument or other Record providing any Other
Collateral.
 
b. Waivers.  The Debtor knowingly, voluntarily, intentionally and irrevocably
waives, without any notice, each act and other thing upon which, but for such
waiver, any Security Interest, any obligation of the Debtor pursuant to this
Agreement or any right, remedy or power of the Secured Party pursuant to this
Agreement or arising or accruing as a result of this Agreement would or might be
conditioned, and the Debtor shall not assert any defense based upon any such act
or other thing.  Without limiting the generality of the preceding sentence, no
Security Interest and no such obligation, right, remedy or power shall be
conditioned upon, such waiver shall apply to, and the Debtor shall not assert
any defense based upon, (i) the acceptance of this Agreement by the Secured
Party or any lack or other insufficiency of consideration for this Agreement,
(ii) any demand upon or presentment or protest to the Debtor or any Other
Obligor or other Person (including, but not limited to, any such demand for the
payment or other performance of any of the Obligations), (iii) any exercise of
any right, remedy or power of the Secured Party or any other Person, whether
relating to any of the Obligations, any of the Collateral or any Other
Collateral, against the Debtor or any Other Obligor or other Person or
otherwise, (iv) any notice to the Debtor or any Other Obligor or other Person of
the acceptance of this Agreement by the Secured Party, any incurring or
nonpayment or other nonperformance of any of the Obligations, any occurrence or
existence of any Event of Default or any other event or condition of default
relating to any of the Obligations, any of the Collateral or any Other
Collateral, any demand for the payment or other performance of or acceleration
of the maturity of any of the Obligations, any decrease in the value of any of
the Collateral or any Other Collateral, any exercise of any right, remedy or
power of the Secured Party or any other Person, whether relating to any of the
obligations, any of the Collateral or any Other Collateral, against the Debtor
or any Other Obligor or other Person or otherwise, any action taken or not taken
by the Secured Party or any other Person or any other matter, (v) any defense or
benefit that would or might, but for such waiver, be available to the Debtor as
a surety (including, but not limited to, any defense based upon the principle
that the obligation of a surety may not exceed or otherwise be more burdensome
than that of any Person for whom or which such surety acts as a surety), as a
result of any right of setoff, as a result of the application of any
anti-deficiency statute, single form of action rule, statute or rule relating to
the marshalling of collateral or similar statute or rule or as a result of any
election of any right, remedy or power by the Secured Party or any other Person
that would or might impair or otherwise adversely affect any right of
subrogation, reimbursement, indemnification or contribution, or any similar
right, against any Other Obligor in connection with this Agreement or any of the
Obligations or (vi) any right to terminate this Agreement except as provided in
Section 9 of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
- 21 -
 
 
c.           Special Waivers of Statutory Rights.  The Debtor acknowledges that
(i) if any Other Collateral consists of real property and the Secured Party
forecloses judicially or nonjudicially against such Other Collateral, such
foreclosure could cause the loss of or otherwise adversely affect any right that
the Debtor might have to seek reimbursement, indemnification or contribution or
otherwise collect from any Other Obligor or other Person with respect to any
amount paid by the Debtor pursuant to this Agreement and (ii) such loss or other
adverse effect upon such right might give rise to a defense by the Debtor
against any liability pursuant to this Agreement based upon Section 580d of the
Code of Civil Procedure of the State of California as interpreted in Union Bank
versus Gradsky unless such defense is waived by the Debtor.  The Debtor
knowingly, voluntarily, intentionally and irrevocably waives (i) such defense,
(ii) each right, defense and other benefit that the Debtor might have under or
as a result of any of Sections 580a, 580b, 580d and 726 of the Code of Civil
Procedure of the State of California (which, in the absence of a waiver, limit a
debtor’s liability after a nonjudicial foreclosure sale of mortgaged real
property to the difference between such debtor’s liability and the fair market
value of such mortgaged real property rather than the actual proceeds of such
sale, limit the right of a mortgagee to obtain a deficiency judgment against a
guarantor and require exhaustion of security for guaranteed indebtedness before
a deficiency judgment may be obtained against a guarantor) or any of Sections
2787 through 2855, 2899 and 3433 of the Civil Code of the State of California
and (iii) each other right, defense and other benefit that the Debtor might have
because such Other Collateral consists of real property.  The Debtor
acknowledges that, as a result of such waiver, (i) the Secured Party may enforce
each obligation of the Debtor pursuant to this Agreement without first
foreclosing upon such Other Collateral or realizing upon any other Other
Collateral and (ii) if the Secured Party forecloses upon such Other Collateral,
(A) the amount of the liability of the Debtor pursuant to this Agreement may be
reduced only by the net proceeds of the sale of such Other Collateral in such
foreclosure even if such Other Collateral is worth more than the amount received
in such sale and (B) the Secured Party may collect from the Debtor pursuant to
this Agreement even if, by foreclosing upon such Other Collateral, the Secured
Party causes the loss of or otherwise adversely affects any right that the
Debtor might have to seek reimbursement, indemnification or contribution or
otherwise collect from any Other Obligor or other Person.


15. NOTICES AND OTHER COMMUNICATIONS.
 
a. By Secured Party to Debtor.  Each notice and other communication by the
Secured Party to the Debtor relating to this Agreement (i) may be given orally,
in writing or by facsimile or electronic mail, (ii) if given in writing, may be
directed to the Debtor at the last address of the Debtor shown in the Records of
the Secured Party relating to this Agreement, (iii) if sent by mail or overnight
courier service, shall be deemed to have been given when deposited in the mail,
first-class or certified postage prepaid, or accepted by any post office or
overnight courier service for delivery and to have been received by the Debtor
upon the earlier of (A) the actual receipt thereof or (B) three days after being
so deposited or accepted, (iv) if given by facsimile, may be directed to the
Debtor at the last telephone number for receipt of facsimiles by the Debtor
shown in such Records and (v) if given by electronic mail, may be directed to
the Debtor at the last electronic mail address of the Debtor shown in such
Records.  Each requirement under applicable law of reasonable notice of any
event by the Secured Party to the Debtor shall be deemed to have been met if a
notice of such event is given by the Secured Party to the Debtor at least ten
days before the date on or after which such event is to occur.
 
 
 

--------------------------------------------------------------------------------

 
- 22 -
 
 
b. By Debtor to Secured Party.  Each notice and other communication by the
Debtor to the Secured Party relating to this Agreement (i) shall be in writing
and (ii) shall be deemed to have been given only when actually received by an
officer of the Secured Party at the chief executive office of the Secured Party.
 
16. MISCELLANEOUS.
 
a. Limitation on Security Interest.  If any Security Interest is sought to be
voided in any case or other proceeding pursuant to any bankruptcy, insolvency or
similar statute, such Security Interest shall not secure the payment and other
performance of the Obligations to the extent of any amount in excess of the
maximum amount the payment and other performance of which can be so secured
without rendering such Security Interest unenforceable under applicable law as a
fraudulent conveyance or transfer.
 
b. Other Collateral.  If the Secured Party in good faith deems itself insecure
with respect to any of the Obligations or is of the opinion that the Collateral
is not or may not be sufficient or has decreased or may decrease in value and
gives the Debtor a notice of such insecurity or opinion, the Debtor shall
provide to the Secured Party Other Collateral satisfactory to the Secured Party.
 
c. Reliance by Other Persons.  Each Person (including, but not limited to, any
Account Debtor, Issuer, Bank, Securities Intermediary or Commodity Intermediary)
obligated with respect to, and each transfer agent, registrar and trustee of,
any of the Collateral may accept without any question any exercise by the
Secured Party of any right, remedy or power of the Secured Party pursuant to
this Agreement or arising or accruing as a result of this Agreement.
 
d. Obligations Relating to Collateral.  The grant or other creation of any
Security Interest shall not constitute any assignment by the Debtor to the
Secured Party of any obligation of the Debtor relating to any of the
Collateral.  The Debtor shall remain obligated to perform such obligation, and
the Secured Party shall not be obligated to perform such obligation, whether or
not the Secured Party exercises any right, remedy or power pursuant to this
Agreement or arising or accruing as a result of this Agreement.  The only
obligations of the Secured Party relating to the Collateral shall be, to the
extent required by applicable law, to (i) exercise reasonable care in the
custody or preservation of any of the Collateral that is transferred to or
registered in the name of the Secured Party or any nominee, Securities
Intermediary, Commodity Intermediary or other agent of the Secured Party and
(ii) act in a commercially reasonable manner in exercising with respect to any
of the Collateral any right, remedy or power pursuant to this Agreement or
arising or accruing as a result of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
- 23 -
 
e. Liability; Interpretation.  If more than one Person executes this Agreement,
(i) each of them shall be jointly and severally liable pursuant to this
Agreement, (ii) each of them shall be liable pursuant to this Agreement as
though each of them had executed and delivered to the Secured Party a separate
agreement identical to this Agreement, and (iii) this Agreement shall be
construed, interpreted and enforced, whether in any action or other legal
proceeding or otherwise, as to each of them as though each of them had executed
and delivered to the Secured Party a separate agreement identical to this
Agreement.
 
f. Effect on Other Agreements, Instruments and Records.  The execution, delivery
to the Secured Party and performance of this Agreement by the Debtor shall not
modify or terminate any other agreement, instrument or other Record (including,
but not limited to, any agreement, instrument or other Record granting or
otherwise creating any security interest in or other lien on any of the
Collateral or providing any Other Collateral) by which the Debtor or any Other
Obligor or other Person is bound or impair or otherwise adversely affect any
obligation of the Debtor or any Other Obligor or other Person pursuant to any
such other agreement, instrument or other Record.
 
g. Right of Setoff.  Upon and at any time and from time to time after any
occurrence or existence of any Event of Default, the Secured Party shall have
the right to place an administrative hold on, and set off against each
obligation of the Debtor pursuant to this Agreement, each obligation of the
Secured Party in any capacity to, in any capacity and whether alone or
otherwise, the Debtor, whether now existing or hereafter arising or accruing,
whether or not then due and whether pursuant to any Deposit Account or
certificate of deposit or otherwise.  Such setoff shall become effective at the
time the Secured Party opts therefor even though evidence thereof is not entered
in the Records of the Secured Party until later.
 
h. Assignment or Grant of Participation.  In conjunction with any assignment or
other transfer of or grant of any participation in any of the Obligations by the
Secured Party, the Secured Party shall have the right to assign or otherwise
transfer or grant any participation in this Agreement, any Security Interest,
any obligation of the Debtor pursuant to this Agreement or any right, remedy or
power of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement.
 
i. Binding Effect.  This Agreement shall be binding upon the Debtor, each other
Person who or that becomes bound as a debtor by this Agreement pursuant to
Article 9 of the Uniform Commercial Code and each direct or indirect legal
representative, successor and assignee of the Debtor or any such other Person
and shall inure to the benefit of and be enforceable by the Secured Party and
each direct or indirect successor and assignee of the Secured Party.
 
j. Entire Agreement, Modifications and Waivers.  This Agreement contains the
entire agreement between the Secured Party and the Debtor with respect to the
subject matter of this Agreement and supersedes each action heretofore taken or
not taken, each course of conduct heretofore pursued, accepted or acquiesced in,
and each oral, written or other agreement and representation heretofore made, by
or on behalf of the Secured Party with respect thereto. No action heretofore or
hereafter taken or not taken, no course of conduct heretofore or hereafter
pursued, accepted or acquiesced in, no oral, written or other agreement or
representation heretofore made, and no agreement or representation hereafter
made other than in writing, by or on behalf of the Secured Party shall modify or
terminate this Agreement, impair or otherwise adversely affect any Security
Interest, any obligation of the Debtor pursuant to this Agreement or any right,
remedy or power of the Secured Party pursuant to this Agreement or arising or
accruing as a result of this Agreement or operate as a waiver of any such right,
remedy or power.  No modification of this Agreement or waiver of any such right,
remedy or power shall be effective unless made in a writing duly executed by the
Secured Party and specifically referring to such modification or waiver.
 
 
 
 

--------------------------------------------------------------------------------

 
- 24 -
 
k. Rights, Remedies and Powers Cumulative.  All rights, remedies and powers of
the Secured Party pursuant to this Agreement or arising or accruing as a result
of this Agreement shall be cumulative, and no such right, remedy or power shall
be exclusive of any other such right, remedy or power.
 
l. Extent of Consents and Waivers.  Each consent and waiver of the Debtor
contained in this Agreement shall be deemed to have been given to the extent
permitted by applicable law.
 
m. Exercise of Rights, Remedies and Powers; Requests.  Except as expressly
provided in this Agreement, each right, remedy and power of the Secured Party
pursuant to this Agreement or arising or accruing as a result of this Agreement
may be exercised (i) at any time and from time to time, (ii) in the sole
discretion of the Secured Party, (iii) without any notice or demand of any kind
or nature and (iv) whether or not any Event of Default or any other event or
condition of default relating to any of the Obligations, any of the Collateral
or any Other Collateral has occurred or existed, but the Secured Party shall not
be obligated to exercise any such right, remedy or power.  Each such right,
remedy and power may be exercised only to the extent that the exercise thereof
does not violate applicable law.  Each request by the Secured Party pursuant to
this Agreement may be made (i) at any time and from time to time, (ii) in the
sole discretion of the Secured Party and (iii) whether or not any Event of
Default or any other event or condition of default relating to any of the
Obligations, any of the Collateral or any Other Collateral has occurred or
existed.
 
n. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable
law.  If, however, any such provision shall be prohibited by or invalid under
such law, it shall be deemed modified to conform to the minimum requirements of
such law, or, if for any reason it is not deemed so modified, it shall be
prohibited or invalid only to the extent of such prohibition or invalidity
without the remainder thereof or any other such provision being prohibited or
invalid.
 
o. Governing Law.  Except to the extent that Article 9 of the Uniform Commercial
Code provides for the application of the law of any other jurisdiction, this
Agreement shall be governed by and construed, interpreted and enforced in
accordance with the law of the State of California and, to the extent
applicable, the federal law of the United States without regard to the law of
any other jurisdiction.
 
p. Headings.  In this Agreement, headings of sections are for convenience of
reference only and have no substantive effect.
 
 
 
 

--------------------------------------------------------------------------------

 
- 25 -
 
17. CONSENTS AND WAIVERS RELATING TO LEGAL PROCEEDINGS.
 
a. JURISDICTIONAL CONSENTS AND WAIVERS.  THE DEBTOR KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (i) CONSENTS IN EACH ACTION AND OTHER LEGAL
PROCEEDING COMMENCED BY THE SECURED PARTY AND ARISING OUT OF OR OTHERWISE
RELATING TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE COLLATERAL OR ANY
OTHER COLLATERAL TO THE NONEXCLUSIVE PERSONAL JURISDICTION OF ANY COURT THAT IS
EITHER (A) A COURT OF RECORD OF THE STATE OF CALIFORNIA OR A COURT OF THE UNITED
STATES LOCATED IN THE STATE OF CALIFORNIA OR (B) A COURT OF RECORD OF THE
PROVINCE OF ONTARIO OR A COURT OF CANADA LOCATED IN THE PROVINCE OF ONTARIO,
(ii) WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER
LEGAL PROCEEDING, (iii) WAIVES PERSONAL SERVICE OF PROCESS IN EACH SUCH ACTION
AND OTHER LEGAL PROCEEDING, (iv) CONSENTS TO THE MAKING OF SERVICE OF PROCESS IN
EACH SUCH ACTION AND OTHER LEGAL PROCEEDING BY REGISTERED MAIL DIRECTED TO THE
DEBTOR AT THE LAST ADDRESS OF THE DEBTOR SHOWN IN THE RECORDS RELATING TO THIS
AGREEMENT MAINTAINED BY THE SECURED PARTY, WITH SUCH SERVICE OF PROCESS TO BE
DEEMED COMPLETED FIVE DAYS AFTER THE MAILING THEREOF, (v) WAIVES IN EACH SUCH
ACTION AND OTHER LEGAL PROCEEDING EACH RIGHT TO ASSERT ANY NONMANDATORY
COUNTERCLAIM, ANY SETOFF OR ANY DEFENSE BASED UPON ANY STATUTE OF LIMITATIONS OR
CLAIM OF LACHES, (vi) WAIVES EACH RIGHT TO ATTACK ANY FINAL JUDGMENT THAT IS
OBTAINED AS A RESULT OF ANY SUCH ACTION OR OTHER LEGAL PROCEEDING AND
(vii) CONSENTS TO EACH SUCH FINAL JUDGMENT BEING SUED UPON IN ANY COURT HAVING
JURISDICTION WITH RESPECT THERETO AND ENFORCED IN THE JURISDICTION IN WHICH SUCH
COURT IS LOCATED AS IF ISSUED BY SUCH COURT.
 
b. WAIVER OF TRIAL BY JURY AND CLAIMS TO CERTAIN DAMAGES.  THE DEBTOR (i)
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT THE
DEBTOR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO, AND EACH RIGHT TO ASSERT ANY
CLAIM FOR DAMAGES (INCLUDING, BUT NOT LIMITED TO, PUNITIVE DAMAGES) IN ADDITION
TO ACTUAL DAMAGES IN, ANY ACTION OR OTHER LEGAL PROCEEDING, WHETHER BASED ON ANY
CONTRACT OR NEGLIGENT, INTENTIONAL OR OTHER TORT OR OTHERWISE, ARISING OUT OF OR
OTHERWISE RELATING TO (A) THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL, (B) ANY TRANSACTION ARISING OUT OF OR
OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL OR (C) ANY NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL AND (ii) CERTIFIES THAT NEITHER THE SECURED
PARTY NOR ANY REPRESENTATIVE OF THE SECURED PARTY HAS REPRESENTED TO THE DEBTOR
THAT THE SECURED PARTY WILL NOT SEEK TO ENFORCE THE WAIVER MADE BY THE DEBTOR IN
THIS SECTION 17b.
 
 
 
 

--------------------------------------------------------------------------------

 
- 26 -
 


Dated May ______,
2008                                                                          RED
MILE ENTERTAINMENT, INC.


         By
_____________________________________________________________________
             Chester Aldridge, Chief Executive Officer and Chairman
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A






Permitted Liens















 


Location of Standing Timber

